DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-9 in the reply filed on 11-18 is acknowledged.
Claims 10-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/22.
Claim Objections
Claim 9 is objected to because of the following informalities:  the word “exogenious” appears to be a misspelling of “exogenous”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for monosaccharides and disaccharides having a sweetness index, does not reasonably provide enablement for monosaccharides having a sweetness index below 0.15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Case law holds that applicant's specification must be "commensurately enabling [regarding the scope of the claims]" Ex parte Kung, 17 USPG2d 1545, 1547 (Bd. Pat, App, Inter, 1989) otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention.  Although the statute itself does not use the phrase “undue experimentation”, it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation as stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter, 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Specifically in In re Wands the Court set forth a non-exhaustive list of factors to be considered in determining whether undue experimentation would be involved in making and /or using the claimed invention. These factors include but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e)the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
It is known in the art that sucrose (a disaccharide) has a sweetness index of 1 and that the level of sweetness in other sugars are based upon this measure of perception.  It is also known in the art that glucose (a monosaccharide) has a sweetness level of about .8 and that lactose (a disaccharide derived from milk) has a sweetness index of about .16.   The claim recites monosaccharides and disaccharides having a sweetness index of below approximately .15.  How is this possible when lactose may be the only natural sugar having a sweetness index substantially close to the claimed amounts? Undue experimentation is required to determine the parameters to carry out the steps to achieve the low sweetness perception while still classifying the sugar as a monosaccharide or disaccharide.  The inventor does not provide much guidance on how it is possible for there to be a selection of monosaccharides and disaccharides having a sweetness index of lower that .15.  Is there a separate treatment done to reduce the perceived sweetness of the monosaccharides and disaccharides?  Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 recites the limitation "the processed seed" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 3, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki JP H03-236787 Oct 22, 1991 Machine Translation abstract in view of Barrett et al. (US 2012/0003360). 
Regarding Claims 1 and 5: Suzuki discloses a syrup containing less than or equal to 10% glucose (monosaccharide), greater than or equal to 30% maltotriose (oligosaccharide), and less than or equal to 30% polysaccharide [abstract].  Suzuki discloses the syrup being derived from a potato [abstract].
Suzuki does not disclose that the syrup is derived from a whole grain.  However, the Examiner notes that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA1951).  In the instant case, the examiner has given weight to the body of the claim since the source of the syrup does is not required for completeness.
Suzuki does not disclose non-starch derived nutritional components from a grain and present in a range of approximately 1% to approximately 15%.
Barrett discloses a reduced sugar syrup containing sucrose, about 10 to 25% non-sucrose soluble solids, 1 to 20% insoluble fiber [abstract; 0013-0018; claims 1, 3].  Barrett discloses the insoluble fiber portion made from starch components including potato and grains and that the fiber source can be substituted with cellulose [0043, 0046].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Suzuki to include a nutritional component as in Barrett in order to provide structure to the syrup.
Although Suzuki does not explicitly disclose greater than 55% oligosaccharides one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Suzuki overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Although Barrett does not explicitly disclose 1 to 15% one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Barrett overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Regarding Claim 2:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki does not disclose wherein the syrup comprises 90 to 100% of its solid components as water soluble solids.  However, since Suzuki as modified discloses a nearly completely soluble syrup by its inclusion of glucose and maltotriose which are water soluble and possible absence or minor amount of polysaccharide, it would have been obvious that 90 to 100% would have been water soluble.
Regarding Claim 3:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki does not disclose wherein the monosaccharides and disaccharides comprise a sweetness index below
approximately 0.15.  However,  it would have been obvious to one of skill in the art to adjust the desired sweetness index of monosaccharides and disaccharides in the syrup based on the desire of one of ordinary skill and through routine experimentation.
Regarding Claim 6:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki does not disclose a processed seed and does not disclose a refined starch and does not disclose fermentation with a microorganism and therefore renders the claim obvious.
Regarding Claim 7:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki discloses a saccharide syrup and therefore discloses a metabolic energy source since syrups contain carbohydrates which are sources of energy.
However, claim 7 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claim 8:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki does not disclose the syrup is derived from a sprouted whole grain source without the use of acid hydrolysis and without the use of exogenous enzymes.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 8 has been considered regarding its disclosure of syrup.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Regarding Claim 9:  Suzuki as modified discloses as discussed above in claim 8.  Suzuki does not disclose wherein no exogenous amylase is added to the sprouted wholegrain source.
Further regarding the process steps of the claim, since there is no evidence that the recited process produces a product that is materially different from what is disclosed in the prior art, claim 9 has been considered regarding its disclosure of syrup.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.”  In re Thorpe, 777 F.2d 695, 698.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki JP H03-236787 Oct 22, 1991 Machine Translation abstract in view of  Barrett et al. (US 2012/0003360) as applied to claim 1 above and in further view of Evans et al. (WO 2014/158777). 
Regarding Claim 4:  Suzuki discloses as discussed above in claim 1.  Suzuki does not disclose wherein the polysaccharides have a degree of polymerization of at least 11.
Evans discloses a carbohydrate syrup containing saccharides and has a DP +11 content of not greater than 15% [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Suzuki to substitute the DP +11 saccharides of Evans for the polysaccharides of Suzuki since they are both polysaccharides and Evans makes a more definite category of the size of polysaccharide desired in a syrup.
Claims 1, 2, 3, 5, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki JP H03-236787 Oct 22, 1991 Machine Translation abstract in view of Li et al. (AU 2004/220052 / WO 2004/081022) and Barrett et al. (US 2012/0003360). 
Regarding Claims 1 and 5: Suzuki discloses a syrup containing less than or equal to 10% glucose, greater than or equal to 30% maltotriose (oligosaccharide), and less than or equal to 30% polysaccharide, [abstract].  Suzuki discloses the syrup being derived from a potato [abstract].
Suzuki does not disclose that the syrup is derived from a whole grain.  
Suzuki does not disclose the syrup derived from a whole grain.
Suzuki does not disclose non-starch derived nutritional components from a grain and present in a range of approximately 1% to approximately 15%.
Li discloses an oligosaccharide syrup derived from a tubers or grains and whole grains [pg. 7, 8, 10, 11].  Li discloses using endogenous enzymes [pg. 13, lines 15 and 16].  Li discloses using germinated grains (sprouted) and that sprouted grains have increased endogenous enzymes [pg. 21, lines 18-24, pg. 25, lines 17-22].
Barrett discloses a reduced sugar syrup containing sucrose, about 10 to 25% non-sucrose soluble solids, 1 to 20% insoluble fiber [abstract; 0013-0018; claims 1, 3].  Barrett discloses the insoluble fiber portion made from starch components including potato and grains and that the fiber source can be substituted with cellulose [0043, 0046].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Suzuki to derive the syrup from a whole grain as in Li instead of the potato of Suzuki, since Li discloses both potatoes and grains as suitable substrates for the production of oligosaccharide syrups and selection of one would have been based on the desire of the one of ordinary skill. 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Suzuki to include a nutritional component as in Barrett in order to provide structure to the syrup.
Although Suzuki does not explicitly disclose greater than 55% oligosaccharides one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Suzuki overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Although Barrett does not explicitly disclose 1 to 15% one having ordinary skill in the art at the effective filing date of the invention would have considered the invention to have been obvious because the range taught by Barrett overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.   In re Malagari 182 USPQ 549,553.
Regarding Claim 2:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki does not disclose wherein the syrup comprises 90 to 100% of its solid components as water soluble solids.  However, since Suzuki as modified discloses a nearly completely soluble syrup by its inclusion of glucose and maltotriose which are water soluble and possible absence or minor amount of polysaccharide, it would have been obvious that 90 to 100% would have been water soluble.
Regarding Claim 3:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki does not disclose wherein the monosaccharides and disaccharides comprise a sweetness index below
approximately 0.15.  However,  it would have been obvious to one of skill in the art to adjust the desired sweetness index of monosaccharides and disaccharides in the syrup based on the desire of one of ordinary skill and through routine experimentation.
Regarding Claim 6:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki as modified by Li discloses germinated seeds and does not disclose a refined starch and does not disclose fermentation with a microorganism.
Regarding Claim 7:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki discloses a saccharide syrup and therefore discloses a metabolic energy source since syrups contain carbohydrates which are sources of energy.
However, claim 7 is a recitation of the intended use of the claimed invention and in order to patentably distinguish the claimed invention from the prior art, the recitation must result in a structural difference between the claimed invention and the prior art. MPEP 2103 states that intended use language "does not limit a claim to a particular structure does not limit the scope of a claim". The above mentioned phrase does not limit the claim to any particular structure, so it is not interpreted to limit the scope of the claims.  If the prior art structure is capable of performing the intended use, then it meets the claim.  
Regarding Claims 8 and 9:  Suzuki as modified discloses as discussed above in claim 1.  Suzuki does not disclose the syrup is derived from a sprouted whole grain source without the use of acid hydrolysis and without the use of exogenous enzymes; wherein no exogenous amylase is added to the sprouted wholegrain source
Li discloses using endogenous enzymes [pg. 13, lines 15 and 16].  Li discloses using germinated grains (sprouted) and that sprouted grains have increased endogenous enzymes [pg. 21, lines 18-24, pg. 25, lines 17-22].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Suzuki to include germinated grains as in Li in order to produce the oligosaccharide syrup without the use of exogenous enzymes since Li discloses that the sprouted grains have increased endogenous enzymes and that germinated grains can be hydrolyzed without exogenous enzymes.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki JP H03-236787 Oct 22, 1991 Machine Translation abstract in view of Li et al. (AU 2004/220052 / WO 2004/081022), Barrett et al. (US 2012/0003360) as applied to claim 1 above and in further view of Evans et al. (WO 2014/158777). 
Regarding Claim 4:  Suzuki discloses as discussed above in claim 1.  Suzuki does not disclose wherein the polysaccharides have a degree of polymerization of at least 11.
Evans discloses a carbohydrate syrup containing saccharides and has a DP +11 content of not greater than 15% [abstract].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the composition of Suzuki to substitute the DP +11 saccharides of Evans for the polysaccharides of Suzuki since they are both polysaccharides and Evans makes a more definite category of the size of polysaccharide desired in a syrup.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Antrim (WO 2005/000905) Antrim discloses a syrup containing saccharides with a DP from 1 to 4, oligosaccharides with a DP of at least 5 and oligosaccharides with a DP of at least 20 [abstract].  Antrim discloses that least 70% of the malto-oligosaccharides have a DP of at least 5 [pg. 7, [19]. Antrim discloses that the oligosaccharide: saccharide ratio is about 4:1 [pg. 12 [33]].  Antrim discloses the lower saccharides should be about 10 to 30% of the reaction mixture [pg. 12 [33]].
Elder (US 2016/ 0168606) Elder discloses syrup derived from starch materials and whole grains [abstract].  Elder discloses that potatoes and grains are suitable substrates for deriving syrups and a sources of protein [0056]. 
Joo et al. (US 2019/0254323) Joodiscloses an oligosaccharide syrup having 20to 90% oligosaccharide and 10% or more allulose (monosaccharide) or an allulose blend with glucose or fructose [0027-0030].
Mark et al. (US 2013/0251850) Mark discloses syrup made from whole grain containing a sweetening agent at more than 15% of the syrup [abstract].  Mark discloses beta- glucans (polysaccharide) and arabinoxylans (polysaccharide) and dietary fibers [0085; 0101]. Mark discloses 1 to 10% proteins derived from hydrolyzed grain [0064].
Roquette (JP 6152270) 6/21/2017 Roquette discloses carbohydrate composition having monosaccharides and disaccharides at a dry content of less than about 10% [pg. 6]; an oligosaccharide content of about 75% or more [pg. 6]; a maltodextrin (soluble dietary fiber) content of 30% or more [pg. 5].  Maltodextrin is a polysaccharide and is also soluble fiber at 30% or more [pg. 5].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Felicia C Turner/Primary Examiner, Art Unit 1793